 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    EDWARD ROYCE STOLZ, II,                            No. 2:18-cv-1923-KJM-KJN
12                         Plaintiff,
13           v.                                          ORDER
14    TRAVELERS COMMERCIAL
      INSURANCE COMPANY, et al.,
15
                           Defendants.
16

17

18          An informal telephonic discovery conference was held on November 16, 2018, at 9:30

19   a.m., before the undersigned. Appearing telephonically were Jeremey L. Ross on behalf of

20   plaintiff and Edward P. Murphy on behalf of defendant Travelers Commercial Insurance

21   Company (“Travelers”). After considering the parties’ joint letter brief (ECF No. 10) and oral

22   arguments during the conference, IT IS HEREBY ORDERED that:

23          1. Absent a joint agreement of the parties, Travelers shall conduct two inspections of

24                plaintiff’s residence as follows:

25                a. On November 29, 2018, at 12:00 p.m., Travelers shall conduct an environmental

26                   site inspection to determine the safety of further inspection of the subject property.

27                b. On January 8, 2019, at 9:30 a.m., Travelers shall conduct a formal site inspection

28                   of the subject property.
                                                        1
 1            c. These inspections will go forward as ordered whether or not plaintiff is able to

 2               personally attend.

 3            d. However, in the spirit of cooperation, the parties shall jointly adjust the times or

 4               dates of these inspections by a few hours or a couple of days in order to

 5               accommodate the schedules of those necessarily involved, if such need arises.

 6         IT IS SO ORDERED.

 7   Dated: November 19, 2018

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
